Mr. Justice Fisher
delivered the opinion of the court.
This was a suit brought by the plaintiffs below in the circuit court of Tippah county, upon an account for money alleged to have been advanced by the bank to the defendants below.
The question for decision is, whether the evidence introduced on the trial before the jury, is sufficient to uphold the verdict, which they found in favor of the plaintiffs for the full amount alleged in the declaration and interest on said sum.
The teller of the bank proves that he made the charge of the money in the books of the bank, under the direction of the cashier; that witness afterwards visited Ripley, the place of business of the defendants, and there met with the defendant, O. R. Miller, and presented to him the account sued on, and requested payment; that said O. R. Miller “looked at the account, and said that they (the defendants) had some money then in the house, which he could pay on the account, but he would rather witness would wait a few days until his father, C. P. Miller, returned home, who was then absent at the east; that he was then looking for him home, and expected he would come through Holly Springs, the place of business of the Northern Bank, and settle the matter; that O. R. Miller, one of the defendants, examined the account, and made no objections to it.” The witness further states, that he did not see the money paid to the defendants.
It will be perceived, that the whole case must turn upon the supposed admissions of O. R. Miller, the junior member of the firm, as to the correctness of the account. Taking his whole statement together, it is clear that he knew nothing concerning the account. He declined paying on it the money, which he then had in the house, until he could see his father; evidently meaning thereby that he did not know, of his own knowledge, whether the account was correct or not; and that his father must decide this question, before he, the son, would venture to make a payment. His not objecting amounts to nothing, un*83less it should appear that he was cognizant of the transaction. The whole evidence shows that he knew nothing on the subject, and must learn the nature of the transaction from his father, before acting in the premises.
We are therefore of opinion, that the evidence was not sufficient to sustain the verdict, and that a new trial ought to be granted.
Judgment reversed, and new trial granted.